Citation Nr: 1811119	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as respiratory problem.

2.  Entitlement to service connection for an eye disorder, claimed as blurred vision.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1974.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2016.  The hearing transcript has been associated with the claims file.

Additional evidence, notably private treatment records, was uploaded into the electronic record after the August 2015 supplemental statement of the case without consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2017).  An automatic waiver of RO consideration applies because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C. § 7105 (West 2012). 

The claims for service connection for GERD and a psychiatric disorder are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Sleep apnea was not present during service and is not etiologically related to service.  

2.  A service-connectable eye disorder was not present during service, is not etiologically related to service, and is not secondary to a service-connected disability.  

3.  The low back disorder was not present until many years after service and is not etiologically related to service.  

4.  The neck disorder was not present until many years after service and is not etiologically related to service.  

5.  A headache disorder was not present during service, is not etiologically related to service, and is not secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C. §§ 1110, 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

5.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C. §§ 1110, 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis or organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis
Sleep apnea

The Veteran filed service connection for respiratory problems.  He later clarified that he was seeking service connection for sleep apnea.  The record indicates that the AOJ considered entitlement to service connection for sleep apnea.  The Board has limited its analysis accordingly.  

The Board finds the Veteran's sleep apnea was not present during service and is not otherwise etiologically related to service.  Initially, the Board finds the sleep apnea was not present until after discharge from service.  Sleep apnea was diagnosed as a result of a January 2011 sleep study.  The service treatment records reveal no complaint or finding indicative of sleep apnea, the Veteran reported "difficult breathing with allergic reaction only" during September 1994 VA inpatient treatment, the Veteran reported "adequate and restorative" sleep in May 2005, and the Veteran reported that the symptoms attributed to his sleep apnea, notably snoring, poor sleep, and daytime somnolence, began "several" years before the March 2011 VA examination.  The Veteran was discharged from service in 1974.  The Board finds the history of symptoms of "several years" duration in 2011 indicates an onset many years after discharge from service.  There is no medical evidence dating the onset of the sleep apnea to service, and the Veteran has not reported the existence of symptoms currently attributed to sleep apnea, such as daytime somnolence or apnea, during and since service.  To the extent that the histories of "respiratory symptoms" during and since service can be interpreted as histories of symptoms of sleep apnea, the Board finds these histories are less credible than the histories provided at the time of initial treatment for sleep apnea in 2011, particularly in light of the history provided in 2005 and the absence of an explanation of the specific "respiratory problems" reportedly endorsed by the Veteran.    

The Board further finds the current sleep apnea is not related to service.  There is no medical or competent lay evidence of record linking the sleep apnea to service, and the March 2011 VA examiner determined the sleep apnea was not related to the "simple respiratory infections" during service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Eye Disorder

The Veteran contends that he has blurred vision that began after a postservice dental extraction of all teeth that he believes is related to in-service dental treatment.

Service treatment records reveal no complaint or finding indicative of an eye disorder or visual disturbance, and the Veteran's visual acuity is noted to be 20/20 on the July 1974 separation examination record.  Postservice records reveal diagnoses of refractive error (first noted in February 2009), cataracts (first noted in November 2010), blepharitis (only noted in May 2012), and pars plana cysts and asteroid hyalosis (noted in June 2013).  

The Board finds a current eye disorder was not present during service and is not otherwise etiologically related to service.  Initially, the Board finds an eye disorder manifested by blurred vision was not present until after discharge from service.  The service treatment records reveal no complaint or finding indicative of an eye disorder, visual acuity was normal at separation, and the first diagnosis of a service-connectable eye disorder dates more than 30 years after discharge from service.  Notably, refractive error is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  Furthermore, the Veteran has not reported blurred vision or other eye abnormality during and since service.  A March 2012 treatment records reports a two-year history of blurred vision, and the Veteran testified at the hearing before the Board that the blurred vision began after postservice dental extraction.  There is no medical or competent lay evidence of record dating the onset of a current eye disorder to service.  The Board further finds a current eye disorder is not related to service.  There is no medical or competent lay evidence of record linking an eye disorder to service, and the March 2011 VA examiner determined the Veteran's eye condition, then diagnosed as cataracts, was due to normal age-related changes.  Finally, the Board finds a current eye disorder is not related to a service-connected disability.  Notably, service connection is not in effect for a dental condition, and the record indicates that service connection was denied for dental extractions in December 1975.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Low Back Disorder

The Veteran contends that he has a low back disorder due to an in-service accident in which he fell on a concrete floor onto his back.  He has reported symptoms since that injury.  

Service treatment and examination records reveal no complaint or finding indicative of a low back disorder.  The postservice records reveal diagnosis of degenerative disc disease in April 2007, based on X-ray imaging conducted to determine the possible etiology of the Veteran's reported heel pain.  The record does not report a history of back pain or abnormal clinical findings for the lumbar spine at that time.  A January 2008 private treatment record reveals the Veteran's history of back pain since September 2007, and an April 2009 private treatment record reveals the Veteran's history of low back pain since 2006.  

A March 2011 VA examination reveals the examiner's determination that the low back disorder was not related to service.  The examiner noted the competent histories of in-service injury to the spine.  The examiner further noted that the complaints started in approximately 2006, however, and that the records dated between service and 2006 were absent any history of problem with the back.  The examiner determined the low back disorder correlated more with aging and occupational stresses over the years, particularly because the symptoms had been noted in "very recent" years.  

The Board finds a current low back disorder was not present until many years after discharge from service and is not otherwise etiologically related to service.  Initially, the Board finds a low back disorder was not present until many years after discharge from service.  The service treatment records reveal no complaint or finding indicative of a low back disorder, and the first diagnosis of a low back disorder dates more than 33 years after discharge from service.  There is no medical evidence dating the onset of the current low back disorder to service.  The Board acknowledges that the record reports the Veteran's endorsement of low back pain since service.  Although the histories are competent, the Board finds the histories are not probative evidence of chronic low back pain since service because they are inconsistent with the histories provided in January 2008 and April 2009 reporting an onset of chronic symptoms in approximately 2006/2007.  To the extent the histories are credible as histories of recurrent low back pain, the Board finds they are not probative evidence of a link between service and the current disorder.  Notably, the Veteran is not competent to attribute the complaints to one chronic disorder rather than distinct and acute episodes of pain. 

The Board further finds the current low back disorder is not related to service.  There is no medical or competent lay evidence of record linking the current low back disorder to service, and a VA examiner has provided an opinion with rationale that the current low back disorder is not related to service, including the reported in-service injury, but is due to aging and post-service occupation.  Although the Veteran might believe that he has low back disorder due to service, the record does not suggest the Veteran, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  





Neck Disorder

The Veteran contends that he has a neck disorder due to an in-service accident in which he fell on a concrete floor onto his neck.  He has reported symptoms since that injury.   

Service treatment and examination records reveal no complaint or finding indicative of a neck disorder.  The postservice records reveal a history of falling out of a deer stand onto the left arm in approximately 2004, a history of neck pain in October 2007, and a diagnosis of degenerative disc disease in October 2007.  See August 2006 VA treatment record and October 2007 private treatment records.  A March 2011 VA examination reveals the examiner's determination that the neck disorder was not related to service.  The examiner noted the competent histories of in-service injury to the spine.  The examiner further noted that the complaints started in approximately 2006, however, and that the records dated between service and 2006 were absent any history of problem with the neck.  The examiner determined the neck disorder correlated more with aging and occupational stresses over the years, particularly because the symptoms had been noted in "very recent" years.  

The Board finds the current neck disorder was not present during service and is not otherwise etiologically related to service.  Initially, the Board finds the neck disorder was not present until after many years after discharge from service.  The service treatment records reveal no complaint or finding indicative of a neck disorder, and the first diagnosis of a neck disorder dates more than 33 years after discharge from service.  There is no medical evidence dating the onset of the current neck disorder to service.  The Board acknowledges that the record reports the Veteran's histories of neck pain since service.  Although the histories are competent, the Board finds the histories are not probative evidence of chronic neck pain since service because they are not corroborated by the record, which is absent any history of neck pain prior to October 2007, although the Veteran received treatment for other orthopedic issues, including arm symptoms and lower spine  symptoms.  To the extent the histories are credible as histories of recurrent neck pain, the Board finds they are not probative evidence of a link between service and the current disorder.  Notably, the Veteran is not competent to attribute the complaints to one chronic disorder rather than distinct and acute episodes of pain. 

The Board further finds the current neck disorder is not related to service.  There is no medical or competent lay evidence of record linking the current neck disorder to service, and a VA examiner has provided an opinion with rationale that the current neck disorder is not related to service, including the reported in-service injury, but is due to aging and post-service occupation.  Although the Veteran might believe that he has a neck disorder due to service, the record does not suggest the Veteran, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Headache Disorder

A December 1972 treatment record reveals the Veteran's history of vomiting and severe headache since having teeth extracted the previous day.  A follow-up record from later that day reveals the history that the condition was "much improved" after medication and hydration.  April 1973 treatment records reveal treatment for headache.  The July 1974 separation examination reveals no finding or history indicative of chronic headaches.  
 
Postservice records reveal history of chronic headaches in May 2008 and headaches in April 2010.  The December 2011 VA examination record reveals a diagnosis of tension headaches.  The Veteran reported that he believed the headaches were due to the extraction of his teeth.  He explained that food becomes stuck in his mouth and his gums swell and he develops a headache.  

The Board finds a current headache disorder was not present during service and is not otherwise etiologically related to service.  Initially, the Board finds the headache disorder, diagnosed as tension headaches, was not present until after discharge from service.  The service treatment records reveal no complaint or finding indicative of a chronic headache disorder, the first diagnosis of a chronic headache disorder dates more than 30 years after discharge from service, and the Veteran has reported a postservice onset of the current headache disorder.  Notably, the Veteran has reported that the headache condition began after postservice dental extraction.  There is no medical or competent lay evidence of record dating the onset of the current headache disorder to service.  The Board further finds a current headache disorder is not related to service.  There is no medical or competent lay evidence of record linking the headache disorder to service.  Finally, the Board finds a current eye disorder is not related to a service-connected disability.  Notably, service connection is not in effect for a dental condition, and the record indicates that service connection was denied for dental extractions in December 1975.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for sleep apnea is denied.  

Service connection for an eye disorder is denied.

Service connection for a low back disorder is denied.  

Service connection for a neck disorder is denied.

Service connection for a headache disorder is denied.  


REMAND

Regarding the GERD claim, the first diagnosis of record dates in February 2010, in conjunction with VA emergency treatment.  The comprehensive record of that treatment is not of record.  The Board finds the record would benefit if the entire VA emergency treatment record were obtained.  

Regarding the psychiatric disorder claim, an addendum opinion is needed from the VA psychologist who provided the opinion in April 2014.  Specifically, the Board finds an opinion with rationale should be obtained to clarify whether the major depressive disorder was present during service or is otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to ensure all pertinent, outstanding medical records are associated with the record, including VA emergency treatment provided on February 10, 2010, and VA treatment records dated from May 1, 2010, to November 23, 2010.   

2.  Obtain an addendum opinion from the VA psychologist who provided the opinion in April 2014.  The psychologist should report an opinion as to whether it is at least as likely as not that the major depressive disorder was present during service or is otherwise etiologically related to service.  The examiner must provide the rationale for each opinion expressed.  

If the psychologist is unable to provide any required opinion, the psychologist should explain why.  If the psychologist cannot provide an opinion without resorting to mere speculation, the psychologist shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the psychologist should identify the additional information that is needed. 

If the prior psychologist is not available, all pertinent evidence of record must be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should be performed if deemed necessary by the person designated to provide the opinion.

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the Veteran's claim with consideration of all of the evidence of record.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


